Name: Commission Regulation (EEC) No 1486/88 of 30 May 1988 introducing a countervailing charge on fresh lemons originating in Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 134/48 Official Journal of the European Communities 31 . 5 . 88 COMMISSION REGULATION (EEC) No 1486/88 of 30 May 1988 introducing a countervailing charge on fresh lemons originating in Cyprus the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the counter ­ vailing charge on imports of fresh lemons originating in Cyprus can be abolished, HAS ADOPTED THIS REGULATION : Article,v 1 Regulation (EEC) No 1275/88 is hereby repealed . Article 2 This Regulation shall enter into force on 31 May 1988 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1117/88 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1275/88 (3), as amended by Regulation (EEC) No 1392/88 (4) intro ­ duced a countervailing charge on fresh lemons originating in Cyprus ; Whereas for fresh lemons originating in .Cyprus there were no prices for six consecutive working days ; whereas This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 May 1988 . For the, Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 107, 28 ., 4 . 1988 , p. 1 . (3) OJ No L 121 , 11 . 5 . 1988 , p. 44 . b) OJ No L 128 , 21 . 5 . 1988 , p. 31 . i